Title: From George Washington to Joseph Reed or Colonel John Cox, 7 April 1777
From: Washington, George
To: Reed, Joseph,Cox, John



Dr Sir,
Head Qrs Morris Town April 7th 1777

I am informed, there is a certain Mr Smith, who has been lately taken up by General Lincoln as a spy & sent to Philadelphia under that character. I believe for several reasons that he is the man who was imployed by you to act for Us, in that capacity, and that the apprehending him is a mistake, which may be attended with ill-consequences. Lest he should be precipitately tried and punished, I must beg you will interpose in the affair without delay, and if you find him to be the person I suspect he is, take measures to have him released. I should be glad indeed, that some management might be used in the matter, in order to turn the circumstance of his being apprehended to a good account. It would be well to make him a handsome present in money to secure his fidelity to us; and contrive his releasement, in such a manner, as to give it the appearance of an accidental escape from confinement. After concerting a plan with him, by which he will be enabled to be serviceable to us, in communicating intelligence from time to time, let him make the best of his way to the enemy, under the idea above intimated, that is as a fugitive from the persecution and danger, he incurred among us, for his known friendship to the enemy. Great care must be taken so to conduct the scheme, as to make the escape appear natural and real: there must be neither too much facility, nor too much refinement, for doing too little, or overacting the part would alike beget a suspicion of the true state of the case. I am Dr sir Your most hum. servant.
